This appeal is taken under the alternative method from a judgment entered against defendant. A number of points appear to be made in the brief of appellant, all of which refer to the evidence presented to the trial court. It is urged, among other things, that the findings and judgment are not supported by the evidence; that the court erred in excluding certain evidence, etc. No part of the record is printed in the brief of appellant, except three paragraphs from the findings of the court. Appellant has utterly failed to print in his brief any other matters to which he desires to call the attention of the court. Necessarily, in order to properly consider the points made as to the insufficiency of the evidence and as to the alleged errors of the court in excluding offered testimony, we should have before us the testimony received and offered. The result is that the only order that can properly be made by this court is one in affirmance of the judgment for want of any showing why the same should be reversed. (Marcucci v. Vowinckel, 164 Cal. 693, [130 P. 430]; Wills v. Woolner, 21 Cal.App. 528, [132 P. 283];Miller v. Oliver, 174 Cal. 404, [163 P. 357]; Pasadena RealtyCo. v. Clune, 34 Cal.App. 33, *Page 129 
[166 P. 1025]; McKinnell v. Hansen, 34 Cal.App. 76, [167 P. 887]; California Sav. etc. Bank v. Canne, 34 Cal.App. 768, [169 P. 395].)
The judgment is affirmed.